Citation Nr: 0330598	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  02-00 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for dermatitis, 
claimed as a residual of exposure to herbicides (Agent 
Orange) during service.

2.  Entitlement to an increased rating for degenerative disc 
disease at L4-L5 and L5-S1, with radiculitis, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The veteran served on active duty from January 1969 to 
August 1970, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO).  In that decision, the RO assigned 
a 40 percent rating for the service connected low back 
disability, and denied the veteran's claim of entitlement to 
service connection for dermatitis as due to exposure to 
Agent Orange.  The veteran perfected an appeal as to the 
assigned rating for the low back disability and as to the 
denial of service connection for dermatitis.  The increased 
rating claim is addressed in the remand part of this 
decision.   

In May 2002 the veteran submitted additional evidence with a 
signed waiver of initial review by the RO.


FINDING OF FACT

A chronic skin disability is not of service origin or 
related to any incident of service.


CONCLUSION OF LAW

A chronic skin disorder was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 
3.303 (2003)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West. 2002).  This law eliminates the concept 
of a well-grounded claim, and redefines the obligations of 
VA with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29,2001.66 Fed. Reg. 45,620-32 (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

The RO notified the veteran of the VCAA and what evidence 
the VA would obtain in a statement of the case of September 
2001, and a notice letter of October 2001.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO has obtained 
pertinent records.  Additionally, the veteran submitted 
additional evidence in May 2002.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 
02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
(Court) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  Under that decision no less than a one-year 
notice for response is required.  In view of the foregoing, 
and as the RO notified the veteran of VCAA more than a year 
ago, the Board finds that the requirements of the VCAA have 
been met and a decision in this case is not prejudicial to 
the veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993)

Factual Background

Service medical records show no complaints, treatment, 
findings or diagnosis of any skin disorder during service.  
The report of veteran's August 1970 separation examination 
shows that clinical evaluation of the skin and other 
potentially pertinent body parts was normal.

A VA general medical examination conducted in October 1970 
showed that the skin was normal.  

Of record are VA and private medical records dated from 1998 
through March 2002 during which time the veteran was treated 
for various complaints.  These records include the report of 
a VA Agent Orange examination in July 2000 which shows that 
the veteran gave a history of having chronic recurrent itchy 
lesions on his upper extremities since 1970.  That report 
contains findings with respect to the skin of irregularly 
shaped patches of raised lesions with point centers/scaly 
appearance in axilla and on the inner aspect of the upper 
axilla and small similar lesions on the inner forearm 
bilaterally.  The assessment at that time was chronic 
recurrent skin lesions.  Subsequently the veteran continued 
to be seen for skin lesions at a VA outpatient clinic 
diagnosed as dermatitis, and folliculitis.

Analysis

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2003).  

A veteran who, during active service, served in the Republic 
of Vietnam during the Vietnam era, and has a disease listed 
at 38 C.F.R. § 3.309(e) (2001), shall be presumed to have 
been exposed during such service to a herbicide agent, 
unless there is affirmative evidence to establish that he 
was not exposed to any such agent during service.  This 
presumption has just been changed in the claimant's favor. 
Pursuant to the "new" 38 U.S.C. § 1116(f), as added by § 
201(c) of the "Veterans Education and Benefits Expansion Act 
of 2001," Pub. L. No. 107-___ (H.R. 1291) (Dec. 27, 2001), 
there is now a presumption that a veteran who served in 
Vietnam was exposed to herbicides in the absence of 
affirmative evidence to the contrary.  As the present case 
does not turn on whether the veteran was exposed to Agent 
Orange, but rather the result of such exposure, such 
exposure is presumed but does not affect the outcome as 
explained below.


An appellant's statements and testimony are considered to be 
competent evidence when describing features or symptoms of 
an injury or illness or an event.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  However, when the determinative issue 
involves a question of medical causation, only individuals 
possessing specialized training and knowledge are competent 
to render an opinion.  Espiritu, supra.

The veteran has been diagnosed as having skin disorders 
diagnosed to include dermatitis and folliculitis.  These 
chronic skin disorders have not been associated with Agent 
Orange exposure.  Thus service connection on a presumptive 
basis is not warranted.  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  However, a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994).

The veteran has indicated that he began experiencing chronic 
recurrent itchy lesions in 1970.  However, service medical 
records show no indication of any skin disorder, reflecting 
no complaint, finding or diagnosis of any skin condition 
during service.  Also, no abnormality of the skin was shown 
when examined by the VA in October 1970.  

The first post service evidence of a chronic skin disorder 
was in 2000, many years after discharge from service in 
1970.  Furthermore, there is no medical evidence of record 
which relates the veteran's dermatitis or any other 
diagnosed skin disorder to service, to include as due to 
exposure to Agent Orange.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for a 
skin.


ORDER

Entitlement to service connection for dermatitis is denied.



REMAND

The veteran's service-connected lumbosacral spine disability 
is evaluated pursuant to C.F.R. § 4.71a Diagnostic Code 
5293.  During the course of the appeal the rating criteria 
for intervertebral disc syndrome, under Diagnostic Code 
5293, was revised.  See 38 C.F.R. § 4.71a (2002); see also 
67 Fed. Reg. 54345-54349 (August 22, 2002) (effective 
September 23, 2002).  More recently, the rating criteria for 
disabilities of the spine, was further revised.  See 38 
C.F.R. § 4.71a (2003); see also 68 Fed. Reg. 51454-51458 
(August 27, 2003) (effective September 26, 2003).  

The RO has not had the opportunity of reviewing the 
veteran's claims in conjunction with these revised rating 
criteria nor has the veteran been informed of the new rating 
criteria.

Furthermore, the records shows that the veteran was last 
examined by VA for his degenerative disc disease at L4-L5 
and L5-S1, with radiculitis, in September 2000.  Since then 
a number of medical records have been generated referable to 
this disability.  Fulfillment of the statutory duty to 
assist includes the requirement of conducting a thorough and 
contemporaneous medical examination that takes into account 
the records of prior treatment so that the evaluation of the 
claimed disability will be fully informed.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  

As noted above, in a statement of the case of September 
2001, and a notice letter of October 2001, the veteran was 
notified of the VCAA.  In this connection, the Board notes 
that a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 
02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
(Court) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  

Accordingly, this case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  In addition, the RO must ensure 
that all VCAA notice obligations have 
been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans 
Affairs, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent.  See 
also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

2.  The RO is requested to furnish the 
veteran with the appropriate release of 
information forms in order to obtain 
copies of any private and VA medical 
records since September 2000 that are 
not of record and pertaining to 
treatment for the veteran's service-
connected low back disability.

3.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be examined by a 
neurologist to evaluate the severity of 
the veteran's service-connected 
lumbosacral spine disability.  The 
examination report should include the 
following:

a.  An electromyogram (EMG) and 
nerve conduction studies (NCS) and 
any other tests deemed necessary 
should be performed.  Range of 
motion studies, should be performed 
and the examiner is request to 
state what is the normal range of 
motion of the lumbosacral spine.  
The examiner should identify and 
assess any objective evidence of 
pain.

b.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment 
due to incoordination, weakened 
movement and excess fatigability on 
use should be assessed in terms of 
additional degrees of limitation of 
motion.  The examiner should also 
express an opinion concerning 
whether there would be additional 
limits on functional ability on 
repeated use or during flare-ups.

c.  The examiner should 
specifically identify any evidence 
of neuropathy due to the service-
connected disability, to include 
characteristic pain, demonstrable 
muscle spasm, and absent ankle 
jerk.  The examiner should render 
an opinion as to whether the 
intervertebral disc syndrome is 
productive of severe, or pronounced 
disability.  In the alternative, if 
neurological involvement is 
identified, the examiner is 
requested to identify the nerve and 
indicate whether the degree of 
paralysis is complete or 
incomplete.  If incomplete whether 
the degree is moderate, moderately 
severe, or severe.  In addition, 
the examiner should elicit a 
history concerning the frequency 
and duration of incapacitating 
episodes necessitating bed rest and 
treatment by a physician.  The 
examiner should also provide an 
opinion concerning the impact of 
the disability on the veteran's 
ability to work.

The veteran's claims folder should be 
reviewed by the examiner prior to 
examination.  All clinical findings, 
should be described in detail.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.

4.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
an increased rating for the service-
connected low back disability, to 
include recent revisions including the 
revised General Rating Formula for 
Diseases and Injuries of the Spine.  See 
38 C.F.R. § 4.71a (2002) (see also 67 
Fed. Reg. 54345-54349 (August 22, 2002) 
(effective September 23, 2002)); 38 
C.F.R. § 4.71a (2003) (see also 68 Fed. 
Reg. 51454-51458 (August 27, 2003) 
(effective September 26, 2003)).  

If the determination remains unfavorable 
to the veteran, he should be provided 
with a supplemental statement of the 
case (SSOC) that addresses all relevant 
actions taken on the claim for benefits, 
to include revised rating criteria.  The 
veteran should be given an opportunity 
to respond to the SSOC. 

Thereafter, the case should be returned to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



